323 S.W.3d 86 (2010)
James J. BRISCOE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94510.
Missouri Court of Appeals, Eastern District, Division Four.
October 19, 2010.
Adam D. Fein, Rosenblum, Schwartz, Rogers & Glass, P.C., Clayton, MO, for Appellant.
Chris Koster, Attorney General, Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.
Prior report: 258 S.W.3d 826.

ORDER
PER CURIAM.
James J. Briscoe (Movant) appeals from the motion court's judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant was previously convicted of multiple counts of first-degree statutory sodomy and first-degree child molestation. This Court affirmed Movant's convictions, following a jury trial, in Movant's direct appeal. State v. Briscoe, 258 S.W.3d 826 (Mo.App. E.D. 2008). In his motion for post-conviction relief, Movant alleges four separate claims of ineffective assistance of counsel. Finding no error in the trial court's judgment, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).